IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOSEPH R. WATTS, JR.,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-2281

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 4, 2016.

An appeal from the Circuit Court for Clay County.
Don H. Lester, Judge.

Joseph R. Watts, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, and David Llanes, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.



      Upon consideration of Appellant’s response to the Court’s order of May 19,

2016, the Court has determined that the appeal is untimely. See Joseph v. State,

157 So. 3d 546, 548 (Fla. 1st DCA 2015). Accordingly, the appeal is DISMISSED.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.